985 So. 2d 1176 (2008)
BOB HILSON & COMPANY, INC., Petitioner,
v.
Diego GARCIA, et al., Respondents.
No. 3D08-729.
District Court of Appeal of Florida, Third District.
July 2, 2008.
Rumberger, Kirk & Caldwell, and Joshua D. Lerner, Miami, for petitioner.
Brent L. Probinsky, Sarasota; Philip D. Parrish, Miami, for respondents.
Before SHEPHERD, CORTIÑAS, and SALTER, JJ.
PER CURIAM.
Petitioner-Defendant, Bob Hilson & Company, Inc., seeks certiorari review of an order that requires Respondent-Plaintiff's, Maria Guadalupe Calvo Castañeda, deposition be taken in Mexico. Castañeda seeks an award of consortium in her husband Diego Garcia's personal injury action pending in the circuit court in Miami-Dade County. We grant the petition and quash the order under review.
Absent a legally sufficient showing of good cause, see Chittick v. E. Air Lines, Inc., 403 So. 2d 595, 597 (Fla. 1st DCA 1981); Ormond Beach First Nat'l Bank v. J.M. Montgomery Roofing Co., 189 So. 2d 239, 243 (Fla. 1st DCA 1966), a plaintiff ordinarily must appear for his or her deposition *1177 in the forum selected by the plaintiff. See also Logitech Cargo, U.S.A., Corp. v. JW Perry, Inc., 817 So. 2d 1033, 1035 (Fla. 3d DCA 2002) (citing Fortune Ins. Co. v. Santelli, 621 So. 2d 546, 547 (Fla. 3d DCA 1993)) ("[A] plaintiff is generally required to be deposed in the forum where the action is pending."). Unsworn representations of counsel are insufficient to meet the required showing of good cause. See Haverley v. Clann, 196 So. 2d 38 (Fla. 2d DCA 1967).
Petition granted; order quashed.